DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 12/29/21, with respect to the rejection(s) of claim(s) in the prior office action have been fully considered and are persuasive due to the new structure presented in the amended claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2009/0297093 to Webster.
Applicant’s amendment pertains to a portion of the untampered waveguide being outside of a waveguide “channel area”. It is noted that most couplers would have a waveguide region outside of a coupling area. Further, as broadly interpreted, any portion of a waveguide outside a coupler would meet this limitation. One having ordinary skill in the art would be able to add or remove a photoresist or have a waveguide extend further in any direction. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0044118 to Zhou et al. in view of US 2009/0297093 to Webster and further in view of US 2004/0114869 to Fike et al.
Zhou discloses an optical mode coupler comprising: 
an oxide cladding layer (1310; paragraph 188); 
a waveguide channel (1348) formed on the oxide cladding layer; and 
a waveguide portion (1345) formed on the oxide cladding layer and partially enclosed by the waveguide channel on an end of the waveguide portion, the waveguide portion having a tapered region (best shown as 1450; figure 16) located on the end of the waveguide portion.
This tapered region extends into a waveguide channel (best shown in figures 37A-37B and described in Response to Arguments above).
As to claim 6, Zhou’s invention deals with mode coupling and extraction from a laser source (paragraphs 17-27 describe the mode conversion art in general for extraction of light. Although Zhou does not specifically disclose such, it is inferred that the device is performing this function and could be configured as such based on the disclosed structure).
	As to claim 7, a laser is disclosed (paragraph 429). 
	As to claim 8, these materials are disclosed (paragraph 346, 376, and 427). 
	As to claim 9, the device could be configured as claimed (paragraphs 17, 138 and 190).
	As to claim 10, the mode travels a distance of at least 50 micron (paragraph 190).
	As to claims 12-14, the tip tapers to 0.05 micron (paragraph 190).
	As to claim 15, the waveguide portion is made of silicon (paragraph 188). 

Webster discloses such a waveguide portion outside of a channel region not only as common prior art (1; figure 1) but in his own invention (50; figure 11). This is a common occurrence in the optical coupling art. This effectuates the transfer of the coupling signal (paragraph 55) and to provide proper adiabatic power transfer (paragraph 58). 
It would have been obvious to one having ordinary skill in the art to extend a waveguide as taught by Webster outside a channel region to properly and efficiently couple a signal.
Zhou discloses a tapering region in either a vertical or horizontal direction but not both (also see Applicant Arguments 6/7/21).
Fike discloses such a tapering arrangement (figure 4 and paragraph 63) in both a vertical and lateral direction to reduce losses and to ensure proper mode matching (paragraph 6). Fike first discloses that this tapering can be done in either plane but then adds that the tapering occurs simultaneously. Furthermore, Fike discloses an untampered region (120) outside and not enclosed by a channel area.
It would have been obvious to one having ordinary skill in the art at to recognize the tapering of the waveguide can occur in one or both planes as taught by Fike and apply this principle to Zhou in view of Webster to optimize coupling with minimal losses and maintaining desired modes.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Webster and further in view of Fike.
Zhou in view of Webster and further in view of Fike discloses the invention including general measurements for lengths and widths that are about the value as claimed (paragraphs 181, 185-190 and 250-251). 
	However, Zhou in view of Webster and further in view of Fike fails to explicitly disclose a width of 100nm at the end of the waveguide portion when viewed in the first plane. 
	It would have been obvious to one having ordinary skill in the art to size the waveguide since it has been held to be a matter of obvious design choice to change the size of a component. In re Rose, 105 USPQ 237 (CCPA 1955) and to find an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617,F2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883